Case 8:15-cv-02787-EAK-AEP Document 475 Filed 10/02/18 Page 1 of 1 PageID 6173



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 ANGELA W. DEBOSE,

        Plaintiff,

 v.                                                          Case No.: 8:15-cv-2787-EAK-AEP

 UNIVERSITY OF SOUTH FLORIDA BOARD
 OF TRUSTEES and ELLUCIAN COMPANY,
 L.P.

        Defendants.

                                JUDGMENT IN A CIVIL CASE

 Jury Verdict.         This action came before the Court for a trial by jury. The issues have been
                       tried and the jury has rendered its verdict.

        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of Plaintiff Angela

 DeBose in the amount of $310,500.00 and against Defendant University of South Florida Board

 of Trustees on Plaintiff’s disparate treatment race discrimination and retaliation claims, in

 accordance with the jury’s verdict.

 Decision by Court.    This action came before the Court and a decision has been rendered.

        IT IS FURTHER ORDERED AND ADJUDGED that pursuant to the Court’s Order

 entered September 29, 2017, judgment is hereby entered in favor of Defendant University of South

 Florida Board of Trustees and against Plaintiff on Plaintiff’s disparate treatment gender

 discrimination, disparate impact race and gender discrimination, breach of contract, tortious

 interference, and civil conspiracy claims.

                                                     ELIZABETH M. WARREN,
                                                     CLERK

                                                     s/src, Deputy Clerk
